              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00105-MR


RAVENSAFE, LLC,                  )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
NEXUS TECHNOLOGIES, INC.,        )
EDWARD PRATHER, and DANIEL       )
CONTI,                           )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the parties’ Joint Motion for Entry

of Consent Protective Order [Doc. 35].

      The parties have submitted a proposed Consent Protective Order to

be entered in order to protect confidential and proprietary information in the

parties’ possession that has been or will be produced in the course of

discovery. Paragraph 8(b) of the proposed Consent Protective Order seeks

the imposition of a patent prosecution bar. Specifically, that paragraph

provides as follows:

            During the pendency of this case, including any
            appeals, and for two years after its conclusion, any
            recipient  of    "HIGHLY     CONFIDENTIAL         —
            PROSECUTION BAR" information, documents


        Case 1:19-cv-00105-MR Document 38 Filed 04/29/20 Page 1 of 5
            and/or other materials shall not participate in, aide in,
            advise, or counsel the drafting of the disclosure
            (written description or drawings) or claim language in
            connection with the preparation, filing, and/or
            prosecution of a patent application in any country
            concerning portable renewable energy systems or
            otherwise the non-public, technical product features,
            information and/or other things disclosed in the
            materials or documents designated "HIGHLY
            CONFIDENTIAL — PROSECUTION BAR." The
            scope of this Prosecution Bar includes any and all
            continuations, continuations in part, divisionals,
            reissues, and interferences. The scope also applies
            to counsel proposing or prosecuting on behalf of a
            patent owner claim amendments or new claims in ex
            parte reexaminations, and motions to amend in post-
            grant reviews, and inter partes reviews concerning
            such patent applications or patents (including, but not
            limited to, the patents-in-suit) that issue from such
            applications. Nothing in this paragraph, however,
            prevents any counsel from making claim
            amendments or motions to amend in an ex parte
            reexamination, post-grant review, or inter partes
            review before such counsel has viewed information
            designated as HIGHLY CONFIDENTIAL —
            PROSECUTION BAR. Additionally, nothing in this
            paragraph applies to claims that were previously
            granted, and thus it does not prevent any counsel
            from representing a client with respect to such claims
            in an ex parte reexamination, post-grant review, or
            inter partes review — provided such claims are not
            being amended as set forth above.

[Doc. 35-1 at 19-20].

      “In evaluating whether to grant a patent prosecution bar, a court must

be satisfied that the kind of information that will trigger the bar is relevant to

                                        2



        Case 1:19-cv-00105-MR Document 38 Filed 04/29/20 Page 2 of 5
the preparation and prosecution of patent applications before the PTO.” In

re Deutsche Bank Tr. Co. Americas, 605 F.3d 1373, 1381 (Fed. Cir. 2010).

Additionally, a party seeking imposition of a patent prosecution bar must

show that “the scope of activities prohibited by the bar, the duration of the

bar, and the subject matter covered by the bar reasonably reflect the risk

presented by the disclosure of proprietary competitive information.” Id.; see

also MedImmune, Inc. v. Centocor, Inc., 271 F. Supp. 2d 762, 775 n.14 (D.

Md. 2003) (refusing to issue patent prosecution bar order when, inter alia,

there had been no showing that patent counsel was currently prosecuting

patents in the same subject matter of the litigation). The parties’ proposed

Consent Protective Order fails to address any of these factors. Accordingly,

the Court will direct the parties to submit additional briefs addressing the

applicability of these factors so that the Court can determine whether a

patent prosecution bar order is appropriate and necessary in this case.

     Additionally, the Court notes that the North Carolina Rules of

Professional Conduct generally prohibit a lawyer from entering into an

agreement which restricts that lawyer’s right to practice. See N.C. R. Prof.

Conduct 5.6. The parties shall address in their supplemental briefs whether

the proposed prosecution bar order runs afoul of this ethical requirement.


                                     3



        Case 1:19-cv-00105-MR Document 38 Filed 04/29/20 Page 3 of 5
     Finally, the parties shall address in their supplemental briefs whether

they have any objections to the following modifications of the proposed

Consent Protective Order:

     (1)   Page 15: Including a subsection (h) to Paragraph 7.2 which
           reads: “any mediator who is assigned or retained by the
           parties to mediate the matter, and his or her staff, subject
           to their agreement to maintain confidentiality to at least the
           same degree required by this Protective Order”;

     (2)   Page 15: Striking the first “CONFIDENTIAL” from the
           heading of Paragraph 7.3, as such paragraph addresses
           only “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
           ONLY” AND “HIGHLY CONFIDENTIAL—PROSECUTION
           BAR” Information or Items (merely “CONFIDENTIAL”
           Information or Items having already been addressed in
           Paragraph 7.2);

     (3)   Page 15: Including at the end of Paragraph 7.3(a) the
           following language: “and who have signed the
           ‘Acknowledgement and Agreement to Be Bound” attached
           hereto as Exhibit A”;

     (4)   Page 17: Inclusion of the text of footnote 1 in the body of
           Paragraph 7.4(a);

     (5)   Page 24: Inclusion of the text of footnote 2 in the body of
           Paragraph 10(c); and

     (6)   Page 26: Inclusion of the text of footnote 3 in the body of
           Paragraph 11(c).

     IT IS, THEREFORE, ORDERED that, within fourteen (14) days of the

entry of this Order, the parties shall submit supplemental briefs, not

exceeding ten (10) pages in length, addressing the issues identified herein.
                                      4



        Case 1:19-cv-00105-MR Document 38 Filed 04/29/20 Page 4 of 5
IT IS SO ORDERED.
                     Signed: April 29, 2020




                                  5



 Case 1:19-cv-00105-MR Document 38 Filed 04/29/20 Page 5 of 5
